Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
            This Office Action is in response Applicants reply dated 12/14/2021, claims 2-6, 9-12, 15-16, and 18 have been cancelled, claims 1, 7, 8, 14, and 17 have been amended, and claims 1, 7-8, 13-14, and 17 are currently pending and being examined in this reply.
Response to Arguments
Regarding the 112f arguments:
	Applicants arguments regarding the previous 112f interpretation have been considered and found persuasive, and therefore the previous 112f interpretation has been withdrawn.
Regarding the 101 arguments:
	Applicants arguments regarding the previous 101 rejection have been considered and are found to be persuasive, and therefore the 101 rejection has been withdrawn.
Regarding the 103 arguments:
	Applicants arguments regarding the previous 103 rejection have been considered and have been found persuasive in part, and therefore the previous 103 rejections have been withdrawn and revised 103 rejections are found below.
	The Examiner agrees that Severson does not specifically disclose translating an status or error code from a first format to a second format and further that Wolter does 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 



In regards to claims 1 and 8, Nativel discloses the following limitations:
Payment processing and messaging system (Nativel teaches a POS system that includes a card reader that reads card information.  See at least Figures 3 and 4 (52))
(Nativel teaches a point of sale device comprising a pos display and module.  See at least Figures 3 and 4, (51) and ¶ 0020)
an controller configured to communicate with the card reader module and the POS module and further configured to: receive status information from the card reader module; generate a message associated with the status information; and provide the message to the POS module for presenting on the (Nativel teaches a processing module that talks with the card reader and POS to process a transaction and guide a user through the transaction via the display screen.  See at least Abstract, Figures 3, 4, ¶¶ 0027-0028)
Nativel does not appear to specifically disclose:
intermediate processing module;
unattended point of sale/kiosk
a card reader display
wherein the status information comprises at least one of a status or error code in a first format;
suppress display of the status or the error code in the first format at the card reader display;
wherein the message translates the status or the error code from the first format into an instruction in a second format that is understandable by users, wherein the message is not presented on the card reader display;
The Examiner provides Lee to teach the following limitations:
intermediate processing module (Lee teaches an intermediate processing module that is connected between the card reader and POS module for card emulation in order to pay via mobile devices without the need to modify existing POS infrastructure.  This module is connected between the card reader and POS module and can be either software or hardware.  See at least Fig 2B and Col. 4 lines 58 – Col. 5 line 4 “the CRE module 203 can be an integral part of the main POS application 201, as shown in FIG. 2B. Other alternatives include binding virtual USB devices or implementing the CRE module 203 as a separate hardware device that connects between the merchant POS terminal and the card reader 204 and printer 205.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Lee in order to provide a means of accepting mobile device/mobile wallet payments at the kiosk/POS, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Lindfeldt to teach the following limitations:
a card reader display, wherein the message is not presented on the card reader display; (Lindfeldt teaches a POS system in which there is both a POS and card reader display, and further teaches deciding where to display specific messages to the user.  See at least ¶¶ 0032 “option is presented to the user whether to store the read card information or not. This option may, for instance, be presented in an automatic manner, using the display of the card reader 311 or another screen comprised in the point of sale 310”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Lindfeldt in order to provide multiple places to display information to a user, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Severson to teach the following limitations:
Unattended POS/Kiosk (Severson teaches an unattended POS/Kiosk.  See at least Abstract “Systems and methods to provide and maintain secure financial transaction conducted with a credit card or other cashless payment mechanism at a vending machine or other potentially unattended vending or point of sale device”)
wherein the status information comprises at least one of a status or error code (Severson teaches a carder reader that communicates with an intermediate module to provide status and error information to be displayed to a user on a display.  See at least Figure 2 (safe and warning), and ¶ 0076 “The network access controller 100 can communicate with the payment security display module 112 to send display messages (e.g., "Please insert card", Expired card", etc.).”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Severson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Wolter to teach the following limitations:
suppress display of the status or the error code in the first format at the card reader display; (Wolter teaches a system and method of using an intermediate processing device to relay and process messages between the POS and the card reader.  Further Wolter teaches displaying information that is different (suppressing) from that on the card reader on another device such as the mobile display.  See at least Figures 5 -6 (112, 108), and ¶ 0142)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Wolter since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to provide a means of translating error codes (first format) to text (second format) on a display so that users can understand what the error code is referencing in a multitude of applications from reading car error messages, computer error messages, general equipment error messages etc, instead of having to look up the error codes in a reference manual. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regard to claims 7 and 13, Nativel discloses the following limitations:
wherein the intermediate processing module is configured to receive an authorization request from the POS module and deliver the authorization request to the card reader module,. (Nativel teaches a processing module that talks with the card reader and POS to process a transaction and guide a user through the transaction via the display screen.  See at least Abstract, Figures 3, 4, ¶¶ 0003, 0027-0028)
Nativel does not appear to specifically teach the following limitations:

The Examiner provides Wolter to teach the following limitations:
and wherein the card reader module suppresses display of the message at the card reader display based on the receipt of the authorization request from the card reader module (Wolter teaches a system and method of using an intermediate processing device to relay and process messages between the POS and the card reader.  Further Wolter teaches displaying information that is different (suppressing) from that on the card reader on another device such as the mobile display.  See at least Figures 5 -6 (112, 108), and ¶ 0142)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Wolter since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 14, Nativel discloses the following limitations:
A computer-implemented method for routing transaction messages to an processing module, an authorization request from a POS module of the point-of-sale device; delivering, by the processing module, the authorization request to a processing module, status information of a transaction from the card reader module; generating, by the processing module, a message associated with the status information; and providing, by the processing module, the message to the POS module for presenting on the  (Nativel teaches a processing module that talks with the card reader and POS to process a transaction and guide a user through the transaction via the display screen.  See at least Abstract, Figures 3, 4, ¶¶ 0003, 0027-0028)
Nativel does not appear to specifically disclose:
intermediate processing module;
the card reader further comprising a card reader display;
wherein the status information comprises at least one of a status or an error code in a first format; 
suppressing display of the status or the error code in the first format at the card reader display;
wherein the message translates the status or the error code from the first format into an instruction in a second format that is understandable by users, wherein the message is not presented on the card reader display;
The Examiner provides Lee to teach the following limitations:
intermediate processing module (Lee teaches an intermediate processing module that is connected between the card reader and POS module for card emulation in order to pay via mobile devices without the need to modify existing POS infrastructure.  This module is connected between the card reader and POS module and can be either software or hardware.  See at least Fig 2B and Col. 4 lines 58 – Col. 5 line 4 “the CRE module 203 can be an integral part of the main POS application 201, as shown in FIG. 2B. Other alternatives include binding virtual USB devices or implementing the CRE module 203 as a separate hardware device that connects between the merchant POS terminal and the card reader 204 and printer 205.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Lee in order to provide a means of accepting mobile device/mobile wallet payments at the kiosk/POS, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Lindfeldt to teach the following limitations:
a card reader display, wherein the message is not presented on the card reader display; (Lindfeldt teaches a POS system in which there is both a POS and card reader display, and further teaches deciding where to display specific messages to the user.  See at least ¶¶ 0032 “option is presented to the user whether to store the read card information or not. This option may, for instance, be presented in an automatic manner, using the display of the card reader 311 or another screen comprised in the point of sale 310”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Lindfeldt in order to provide multiple places to display information to a user, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Severson to teach the following limitations:
Unattended POS/Kiosk (Severson teaches an unattended POS/Kiosk.  See at least Abstract “Systems and methods to provide and maintain secure financial transaction conducted with a credit card or other cashless payment mechanism at a vending machine or other potentially unattended vending or point of sale device”)
wherein the status information comprises at least one of a status or error code (Severson teaches a carder reader that communicates with an intermediate module to provide status and error information to be displayed to a user on a display.  See at least Figure 2 (safe and warning), and ¶ 0076 “The network access controller 100 can communicate with the payment security display module 112 to send display messages (e.g., "Please insert card", Expired card", etc.).”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Severson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Wolter to teach the following limitations:
suppress display of the status or the error code in the first format at the card reader display; (Wolter teaches a system and method of using an intermediate processing device to relay and process messages between the POS and the card reader.  Further Wolter teaches displaying information that is different (suppressing) from that on the card reader on another device such as the mobile display.  See at least Figures 5 -6 (112, 108), and ¶ 0142)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Wolter since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to provide a means of translating error codes (first format) to text (second format) on a display so that users can understand what the error code is referencing in a multitude of applications from reading car error messages, computer error messages, general equipment error messages etc, instead of having to look up the error codes in a reference manual. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2011/0199308 A1 to Nativel et al. (“Nativel”), in view of United States Patent no. 9,037,491 B1 to Lee (“Lee”), in view of United States Patent Application Publication No. 2018/0341935 A1 to Lindfeldt et al (“Lindfeldt”), in view of United States Patent Application Publication No. 2018/0032975 A1 to Wolter et al. (“Wolter”), in view of United States Patent Application Publication No. 2011/0238581 A1 to Severson et al. (“Severson”), in view of Official Notice, in view of United States Patent Application Publication No. 2017/0192840 A1 to Jeansonne et al. (“Jeansonne”).


In regards to claim 17, Nativel does not appear to specifically disclose the following limitations:
wherein translating the status code into the message comprises the intermediate processing module performing a table lookup process.
The Examiner provides Jeansonne to teach the following limitations:
wherein translating the status code into the message comprises the intermediate processing module performing a table lookup process. (Jeansonne teaches using a lookup table to translate error code for a point of sale and various electronic devices to provide information for display to a user.  See at least ¶¶ 0007, 0017)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nativel the teaching of Jeansonne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Publication Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627